Citation Nr: 0523302	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to January 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for a skin 
condition.

In February 2004 the Board remanded the case for a VA 
examination.


FINDINGS OF FACT

Tinea corporis is attributable to service.


CONCLUSION OF LAW

Tinea corporis was incurred in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss 
and bilateral perforated tympanic membranes.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC) and the supplemental statements of the case (SSOCs) 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from September 2001 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in November 2002.  
The basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated March 2004 specifically described the evidence needed 
to substantiate the claim and informed the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

In this case an initial decision was entered in March 2000.  
However, a VCAA letter was issued in September 2001 and that 
letter was followed by denovo (VCAA) review.  That second 
determination constitutes the decision of the department of 
the VA.  Therefore, notice predated the determination.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records and VA outpatient medical records.  The 
appellant was afforded a VA examination.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background


Service medical records dated in September 1989 show that the 
veteran was assessed with tinea cruris.  In December 1989, he 
was assessed with tinea corporis.  

VA outpatient medical records dated in March 1997 show that 
the veteran had a rash on the right side of the neck and on 
the chest that would increase with heat.  In April 1997 he 
was diagnosed with tinea versicolor.  He reported that he had 
had a rash for 3-4 years.

In a December 2002 VA examination the veteran was noted to 
have a 2 1/2 centimeter diameter lesion that was resolving just 
below the breast on the right anterior chest,  The examiner 
noted that the lesion had the appearance of nummular eczema 
resolving.  There were no other current skin lesions.

In an April 2005 VA examination the veteran was noted to have 
no significant skin lesions on any part of the body.  It was 
noted that the veteran apparently had intermittent rash which 
probably was tinea corporis.  However, the examiner noted 
that in order to make a proper diagnosis of tinea corporis, 
the veteran would have to be examined at the time the veteran 
was suffering from the condition since the veteran's skin was 
presently perfectly normal.  A diagnosis of possible tinea 
corporis with no significant abnormalities of the skin was 
entered.

The examiner concluded that the veteran was treated in 
service for tinea "curies" which was now completely healed.  
The lesion that the veteran had developed since service 
suggested tinea corporis, but he presently had no lesions at 
all.  The examiner could not definitely relate the tinea 
corporis that had developed since service to the tinea pedis 
for which the veteran was treated during service.  
Furthermore, the examiner noted that he had examined the 
veteran's feet and he was not currently suffering from tinea 
pedis.

Legal Criteria and Analysis


Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999);  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more, and 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Further, a chronic disability is one 
that has existed for six months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period. 38 C.F.R. 
§ 3.317(a)(4).  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence: (1) that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for tinea corporis.  

The Board notes that an assortment of diagnoses have been 
entered and it does not appear that a more exact diagnosis 
shall be obtained.  The evidence does establish that the 
veteran was identified as having tinea during service.  
Clearly, tinea cruris and tinea corporis were identified in 
the service records.  Subsequent to service the veteran 
complained of a continuing rash of years duration that had 
some improvement with medication.  This evidence tends to 
establish the presence of a chronic disability.  Although the 
recent examiner did not identify current manifestations, he 
did determine that the most likely diagnosis was tinea 
corporis which had been identified during the prior VA 
examination.  Closer review of the record establishes that 
the same diagnosis was entered during service.  Although the 
examiner stated that he could not definitely relate the 
disorder to the veteran's in-service tinea pedis, the Board 
notes that the veteran also had tinea cruris and tinea 
corporis during service.  

The Board shall not remand in order to obtain an opinion that 
is more consistent with the record.  Rather, the Board 
concludes that the post-service tinea corporis cannot be 
dissociated from the in-service tinea corporis.


ORDER

Service connection for tinea corporis is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


